Title: John Adams to Abigail Adams, 28 March 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris March 28. 1783

On the 30 Nov. our Peace was Signed. On the 28. March We dont know that you have Yet heard of it. A Packet Should have been Sent off. I have not yet received the Ratification of the my Dutch Treaty. I know not when I Shall be able to embark for home. If I receive the Acceptance of my Resignation, I Shall embark in the first ship, the first good ship I mean, for I love you too well, to venture my self in a bad one, and I love my own Ease to well to go in a very Small one.
I am Sometimes half afraid, that those Persons who procured the





Revocation of my Commission to King George, may be afraid I shall do them more harm in America, than in England, and therefore of two Evils to choose the least and manoeuvre to get my me sent to London. By several Coaxing hints of that Kind, which have been written to me and given me in Conversation, from Persons who I know are employed to do it, I fancy that Something of that is in Contemplation. There is another Motive too—they begin to dread the Appointment of some others whom they like less than me. I tremble when I think of such a Thing as going to London. If I were to receive orders of that sort, it would be a dull day to me. No Swiss ever longed for home more than I do. I Shall forever be a dull Man in Europe. I cannot bear the Thought of transporting my Family to Europe. It would be the Ruin of my Children forever. And I cannot bear the Thought of living longer Seperate from them. Our foreign Affairs, are like to be in future as they have been in times past an eternal Scaene of Faction. The fluctuation of Councils at Philadelphia have encouraged it, and even good Men Seem to be Seized with the Spirit of it.
The definitive Treaty is yet delayed, and will be for any Thing I can see till Mid Summer. It may however be signed in a few Weeks. If it should be signed I could go home with the Dutch Ambassador, in a Frigate which will sail from the Texel in June. But So many Points are uncertain, that I cannot determine on any thing. Dont think of coming to Europe however, unless you should receive a further desire from me, which is not at all probable. My present Expectations are to pay my Respects to you, at Braintree, before Midsummer.
My dear Daughters happiness employs my Thoughts night and Day. Dont let her form any Connections with any one, who is not devoted entirely to study and to Business. To honour and Virtue. If there is a Trait of Frivolity and Dissipation left, I pray that She may renounce it, forever. I ask not Fortune nor Favour for mine, but Prudence, Talents and Labour. She may go with my Consent whenever she can find enough of these.
My Son, has been another Source of Distress to me. The terrible Weather has made his Journey from Petersbourg very long. But I have a Letter from him at Hamborough the 14th. and hope he is at the Hague by this day. I am much relieved on his Account. My Charles and Thomas how are they? Fine Boys I dare Say? Let them take Care how they behave if they desire their Fathers Approbation. My Mother and your Father enjoy I hope a good Share of Health and Spirits. Mr. Cranch’s Health is perfectly restored I hope, and Uncle Quincy and Dr. Tufts as good and as happy as ever. Why should not my Lot in Life be as easy as theirs? So it would have been if I had been as wise as they and staid at home as they do. But where would have been our Cod and Haddock, our Bever skins Deer skins and Pine Trees? Alass all lost, perhaps. Indeed I firmly believe so, in a good Conscience. I cannot therefore repent of all my fatigues, Cares, Losses, Escapes, anxious Days and Sleepless nights.
Nothing in Life ever cost me so much Sleep, or made me so many grey Hairs, as the Anxiety, I have Suffered for these Three Years on the Score of these Objects. No body knows of it: Nobody cares for it. But I shall be rewarded for it, in Heaven I hope. Where Mayhew, and Thatcher and Warren are rewarded I hope, none of whom however were permitted to suffer so much. They were taken away from the Evil to come.
I have one favour for you to ask of Mr. Adams the President of the senate. It is that he would make a compleat Collection of his Writings and publish them in Volumes. I know of no greater service that could be rendered to the Rights of Mankind. At least that he would give you a List of them. They comprize a Period of forty Years. And although they would not find so many Rakes for Purchasers, as the Writings of Voltaire, they would do infinitely more good to mankind especially in our rising Empire. There Posterity will find a Mass of Principles, and Reasonings, Suitable for them and for all good Men. The Copy, I fancy would Sell to Advantage in Europe.

Yours most affectiatly and eternally.

